                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM TURNER,                             :
     Petitioner,                            :
                                            :
                     v.                     :      CIVIL ACTION NO. 99-CV-3975
                                            :
MARTIN DRAGOVICH, et al.,                   :
    Respondents.                            :

                                           ORDER

     AND NOW, this 12th        day of October, 2018, IT IS ORDERED that:

     1. Petitioner’s Motion for Relief from Judgment Pursuant to Rule 60(b), Fed.R.Civ.P. is

        DENIED;

     2. The Clerk of Court shall CLOSE this matter; and,

     3. There is no cause to issue a certificate of appealability.




                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
